Hyman, C. J.
Defendant executed his note payable to his own order, which he endorsed in blank to plaintiffs, and to secure its payment he gave a special mortgage, by authentic act, on a tract of land.
Plkintiff obtained from the Judge an order of seizure and sale, which commanded the sheriff to seize and'sell the land to pay the note.
From the order defendant has taken an appeal.
Thirteen days after the order was granted by the Judge the clerk filed the petition and order, together with the note, and a copy of the act of mortgage; and defendant contends (which is the only ground of defence urged by him) “that there is no evidence to show that the note, which formed a part of the basis of the proceedings, was before the Judge at the time he granted the order.” It is to be presumed, without proof to the contrary, that the Judge granted the order on proper evidence, and that he had the note before him, when he granted it. 8 An. Bep.. p. 23.
The order of the District Judge is affirmed.